DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant's Information Disclosure Statement, filed 22 January 2021 was received, and entered into the record. 
It is impossible for the examiner to review the references thoroughly with the number of references cited in this case in light of the limited time given for examination. 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 


Response to Arguments
In the response filed 15 September 2020, Applicant argues Shelton’580 in view of Leimbach’575 fail to disclose: 

    PNG
    media_image1.png
    53
    621
    media_image1.png
    Greyscale

As required by amended independent claims 1 and 3 and a similar recitation in independent claim 15. This argument is not persuasive because Leimbach’575 teaches various override mechanisms. These are outlined in the rejection below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 7, 15, 17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US Patent Application 2008/0300580) in view of Leimbach et al. (US Patent Application 2015/0272575). 
Claims 1, 15: Shelton’580 teaches an instrument including an end effector (12) pivotable between an articulated and unarticulated position (via 104; paragraph [0083]); a displacement member (200) couple to the end effector (12) that is movable between a first and second position to drive the end effector between the articulated and unarticulated positions (paragraphs [0086]-[0088]); and a knife bar (35) movable between an unfired and fired positon (paragraph [0100]). 
Shelton’480 further discloses the instrument includes a control circuit (603) to control the instrument such that the control circuit determines the firing state of the knife bar according to whether the knife bar is moving between the unfired and fired positions (paragraphs [0148], [0152]) and determines an articulation state based on whether the displacement member is moving between the first and second positions (paragraph [0162]). 
Shelton’580 fails to specifically disclose that the control circuit initiates a shutdown according to the firing state and articulation state such that the shutdown is only in the unfired position of the knife bar. 

Leimbach’575 further teaches providing the instrument with a plurality of sensors (abstract).  
The sensors can include a sensor to detect the firing state of the knife bar (paragraph [0185]) and the articulation state of the end effector (paragraph [0374]). 
Leimbach’575 further teaches the instrument can include a control circuit such that the device shuts down depending on the information detected from the sensors (paragraph [0370]) because, in certain cases, it is undesirable to have two events occurring at the same time (paragraph [0370]). In particular, Leimbach’575 teaches the control circuit is configured to initiate a power shutdown mode (“stop the motor”; paragraph [0561]) when the knife bar is in the unfired position (“if the processor detects that the cutting member has reached the firing home state position”, paragraph [0561]). 
Leimbach’575 further teaches providing the instrument with an reset button in communication with the control circuit in order to place the surgical instrument into a default state/mode/configuration, as well as a lock button to maintain the device in the default state or the current state of operation (paragraph [0562]). These features (“reset button” and “lock button”) result in a device in which the user could override a power shut down (since the device can be locked into its current state and/or reset into a default state to restart the device). Leimbach’575 teaches this is advantageous because it allows the user to get out of a state/mode/operation that is undesired by the user (paragraph [0562]). 

Claims 3, 17: Shelton’580 teaches an instrument including an end effector (12) pivotable between an articulated and unarticulated position (via 104; paragraph [0083]); a displacement member (200) couple to the end effector (12) that is movable between a first and second position to drive the end effector between the articulated and unarticulated positions (paragraphs [0086]-[0088]); and a knife bar (35) movable between an unfired and fired positon (paragraph [0100]). 
Shelton’480 further discloses the instrument includes a control circuit (603) to control the instrument such that the control circuit determines the firing state of the knife bar according to whether the knife bar is moving between the unfired and fired positions (paragraphs [0148], [0152]) and determines an articulation state based on whether the displacement member is moving between the first and second positions (paragraph [0162]). 
Shelton’580 fails to specifically disclose that the control circuit initiates a shutdown according to the firing state and articulation state such that the shutdown is only in the first position of the displacement member. 
Leimbach’575 teaches a similar instrument including an articulatable end effector (300; paragraph [0187]), a displacement member to articulate the end effector (paragraph [0192], and a knife bar (280). 

The sensors can include a sensor to detect the firing state of the knife bar (paragraph [0185]) and the articulation state of the end effector (paragraph [0374]). 
Leimbach’575 further teaches the instrument can include a control circuit such that the device shuts down depending on the information detected from the sensors (paragraph [0370]) because, in certain cases, it is undesirable to have two events occurring at the same time (paragraph [0370]). In particular, Leimbach’575 teaches the control circuit is configured to initiate a power shutdown mode (“interrupt power to the motor”; paragraph [0505]) when the displacement member is in the first position (“the controller may be able to identify when the end effector has reached a predetermined maximum degree of articulation”, paragraph [0505])  in order to provide a safety override feature (paragraph [0505]).  
Leimbach’575 further teaches providing the instrument with an reset button in communication with the control circuit in order to place the surgical instrument into a default state/mode/configuration, as well as a lock button to maintain the device in the default state or the current state of operation (paragraph [0562]). These features (“reset button” and “lock button”) result in a device in which the user could override a power shut down (since the device can be locked into its current state and/or reset into a default state to restart the device). Leimbach’575 teaches this is advantageous because it allows the user to get out of a state/mode/operation that is undesired by the user (paragraph [0562]). 

Claim 6, 20: Shelton’580 teaches a sensor configured to detect a position of a knife bar (paragraph [0149]). The control circuit that is configured to determine if the knife bar is moving according to the signal (paragraph [0149]). 
Claim 7, 21: Shelton’580 teaches a sensor to detect a position of the displacement sensor (paragraph [0162]) such that the control circuit is configured to determine if the displacement member is moving according to the signal (paragraph [0162]). 
Claim 22: Leimbach’575 teaches the device includes a motion sensor (“accelerometer”, paragraph [0562]) to detect when the instrument is being physically manipulated (“shaking”, paragraph [0562]) and the clinician command can include this physical manipulation (“shaking”) of the instrument, such that the instrument can enter a default operation state/mode/configuration (paragraph [0562]). 
Claim 23: Leimbach’575 teaches the device includes a user interface (“lock button”, paragraph [0562]) coupled to the control circuit such that the clinician command comprises an input (pushing the lock button) received via the user interface to lock the instrument in its default mode or current mode (paragraph [0562]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        22 February 2021

/KATHERINE M SHI/Primary Examiner, Art Unit 3771